DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 10, 13, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Biess (US 2015/0046078) in view of Buchner (US 2017/0101097), Thomas (US 2017/0025017), and Suzuki (US 2017/0336629)
As to claim 1 Biess discloses an apparatus for a motor vehicle driver assistance system for a vehicle, comprising the apparatus being configured to: 
generate a list of objects, each of the objects being located in a vicinity of the vehicle, each of the objects having been identified using data from at least one object sensor on the vehicle(Paragraph 24 “Each static or dynamic object detected by the ego-vehicle 38 using the sensors 12 and/or the communications system 14 within a predetermined range will be assigned a virtual dynamic safety shield (DSS), where the DSS encodes information about the object as being a potential threat to the ego-vehicle 38”); 
establish a region of interest ("ROI") on the basis of at least one detected lane marking, wherein establishing the ROI includes: 
generating an ROI ego lane, the vehicle being located in the ROI ego lane; generating an ROI left lane on a left side of the ROI ego lane (Figure 2-3, Paragraph 29 “FIG. 3 is an illustration of such an internal grid model 60. In the model 60, the lanes 32, 34 and 36 are represented by a row 62 of cells 64. The ego-vehicle 38 is represented by box 66 and the action grid 40 is represented by boundary 68 covering seven of the cells 64 along the direction of travel of the vehicle 38 and three of the cells 64 in the transverse direction across the lanes 32, 34 and 36, where the box 66 is at the center of the boundary 68. Areas 70 and 72 in the model 60 represent being off of the roadway, and are shaded dark to represent a high threat level of the vehicle 38 going off the road. The position of the vehicles 46, 48 and 50 at a certain point in time are illustrated by boxes 74, 76 and 78, respectively, and are also shaded dark indicating the threat level of the ego-vehicle 38 being in the same cell 64 as one of the vehicles 46, 48 and 50”); and 
generating an ROI right lane on a right side of the ROI ego lane (Figure 2 “46”, Paragraph 29 “FIG. 3 is an illustration of such an internal grid model 60. In the model 60, the lanes 32, 34 and 36 are represented by a row 62 of cells 64. The ego-vehicle 38 is represented by box 66 and the action grid 40 is represented by boundary 68 covering seven of the cells 64 along the direction of travel of the vehicle 38 and three of the cells 64 in the transverse direction across the lanes 32, 34 and 36, where the box 66 is at the center of the boundary 68. ….The position of the vehicles 46, 48 and 50 at a certain point in time are illustrated by boxes 74, 76 and 78, respectively, and are also shaded dark indicating the threat level of the ego-vehicle 38 being in the same cell 64 as one of the vehicles 46, 48 and 50”)
assign at least one of the objects to one of the ROI ego lane, the ROI left lane, and the ROI right lane (Paragraph 24 “In this illustration, a vehicle 46 is traveling in the lane 32 ahead of the ego-vehicle 38, a vehicle 48 is traveling in the center lane 34 in front of the ego-vehicle 38, and a vehicle 50 is traveling in the lane 36 behind the ego-vehicle 38. Each of the vehicles 46, 48 and 50 is detected by the ego-vehicle 38 and is assigned a DSS 52”).
generate a Very Important Object ("VIO") candidate list including least one VIO chosen from the assigned objects (Paragraph 22 “FIG. 2 is an illustration of a roadway 30 including three travel lanes 32, 34 and 36. An ego-vehicle 38 is traveling within the center lane 34 and is the vehicle being discussed herein that is equipped with the modules and algorithms necessary to receive data concerning other objects in the vicinity of the vehicle 38, such as other vehicles, pedestrians, bicycles, objects, etc., both moving objects and stationary objects, that may pose a potential collision threat with the vehicle 38. As the ego-vehicle 38 moves and the other objects around the vehicle 38 move, there is a continuously and dynamically changing interaction between those objects”).
Biess does not explicitly disclose search for lane markings on a road on which the vehicle travels using data from at least one lane marking sensor on the vehicle.
Buchner teaches search for lane markings on a road on which the vehicle travels using data from at least one lane marking sensor on the vehicle (Paragraph 19 “In a first embodiment of the method for producing a surround model, sensor data of at least one sensor system are received. Based on the sensor data, objects, free-space boundaries and roadway limitations are determined. And, the lane is determined based on the determined objects, free-space boundaries and roadway limitations.”)
It would have been obvious to one of ordinary skill to modify Biess to include the teachings of detecting lane markings using a sensor for the purpose of detecting lanes on the roadway in order to determine surroundings around the vehicle.
Biess does not explicitly disclose that the Very Important Object (“VIO”) candidate list as a subset of the list of the objects, the VIO candidate list including at least one object chosen from the assigned objects.
Thomas teaches that the Very Important Object (“VIO”) candidate list as a subset of the list of the objects, the VIO candidate list including at least one object chosen from the assigned objects(Paragraph 46 “At block 128, the controller 18 determines which of the plurality of objects 38 is in lanes of interest. In one aspect, the lanes of interest are the lane in which the host vehicle 12 is traveling L.sub.1, and the lanes immediately adjacent to the lane in which the host vehicle is traveling L.sub.2, L.sub.3. Any of the plurality of objects 38 that are in lanes of interest are dynamically assigned a high priority status by the controller 18 at block 130. Since objects of the plurality of objects 38 on a road segment 22 are in motion relative to the host vehicle 12, the controller 18 continuously updates the fused object list, fused dynamic map, and fused lane information by repeating the method between blocks 102 and 130 continuously”, Paragraph 37 “The first object list is populated with the plurality of objects 38. The first information set comprises object characteristics generated by the controller 18 based on the visual data from the camera 22.” Paragraph 39 “The second object list is populated with the plurality of objects 38. The second information set comprises object characteristics generated by the controller 18 based on the V2V data from the receiver 24.”[first and second object lists]).
It would have been obvious to one of ordinary skill to modify Biess to include the teachings of the VIO candidate list as a subset of the list for the purpose of recognizing high priority objects in the scene.
Biess teaches wherein the VIO candidate list contains a closest object to the vehicle in each of a plurality of regions(Paragraph 31 “The highest negative values in the boxes 94 represent the darkest shaded boxes 76 and the perceived exact location of the object in that shield, and thus, represent the highest threat. It is noted that this is by way of a non-limiting example in that this may be an approximate position of the object. The value of the weight decreases (becomes less negative) within the shield 52 as the distance from the center of the shield 52 increases.”). 
However the examiner would like to introduce a new reference for further clarification.
Suzuki teaches wherein the VIO candidate list contains a closest object to the vehicle in each of a plurality of regions (Paragraph 106 “Further, a display updating frequency of the travel route can be changed based on a priority level of an object, and the display or non-display of the diamond mark 530 and the dot line 540 can be selected based on the priority level of the object. The priority level of the object can be determined by, for example, using an acceleration level of the object. Specifically, when acceleration information of the object is acquired from the external information acquisition unit 800 (e.g., stereo camera), an acceleration vector of the object is detected, in which when the acceleration vector of the object crosses the autonomous traveling route and the traveling direction of the vehicle 900, the priority level is set higher, and when the acceleration vector of the object is small (e.g., object is standing still), the priority level is set lower. Then, the graphically displayable information can be changed based on whether the priority level of object is equal to or greater that a threshold. A description is given of a process of changing the graphically displayable information based on the priority level of an object with reference to FIG. 10.”)
It would have been obvious to one of ordinary skill to modify Biess to include the teachings of a VIO object list of objects purpose of determining which objects that are around the object are critical to avoid collisions between the vehicle and the object.
As to claim 5 Biess discloses an apparatus further comprising, wherein the VIO candidate list contains at least one VIO identified as a lane-changing object (Paragraph 26 “For example, if it is apparent that a vehicle driving in an adjacent lane from the ego-vehicle 38 is intending to make a lane change, the system may change the size of the DSS 52 assigned to that vehicle to reflect this intent”). 
As to claim 6 Biess discloses an apparatus further comprising, wherein each of the regions is a section of, one of the ROI ego lane, the ROI right lane, or the ROI left lane(Figure 2, 3, Paragraph 24 “In this illustration, a vehicle 46 is traveling in the lane 32 ahead of the ego-vehicle 38, a vehicle 48 is traveling in the center lane 34 in front of the ego-vehicle 38, and a vehicle 50 is traveling in the lane 36 behind the ego-vehicle 38. Each of the vehicles 46, 48 and 50 is detected by the ego-vehicle 38 and is assigned a DSS 52”). 
As to claim 7 Biess discloses an apparatus further comprising an apparatus further comprising the apparatus further configured to send the VIO candidate list to at least one advanced driving assistance apparatus (Paragraph 20 “The processed information from the module 16 is provided to a situation assessment module 18 that uses the data to identify potential collision threats that may be around the vehicle 10 as it travels for collision avoidance and active safety purposes. It is noted that although collision avoidance is one of the abilities of the system discussed herein, other applications can also be provided such as vehicle path planning”). 
As to claim 8 Buchner teaches discloses an apparatus further comprising wherein in the event that exactly one of the lane markings is identified, the location of the ROI ego lane is based on the exactly one of the lane markings(Paragraph 59 “In addition, within the scope of the surround model, the roadway markings, which are detected on the left side and the right side of the vehicle by different sensor systems, can be evaluated and, in a part 112, a cohesive description of the traffic lane course can be derived”). 
As to claim 10 Buchner teaches an apparatus further comprising, wherein in the event that the lane marking is detected, the location of one of the ROI left lane or the ROI right lane is based on the position of the lane marking(Paragraph 59 “In addition, within the scope of the surround model, the roadway markings, which are detected on the left side and the right side of the vehicle by different sensor systems, can be evaluated and, in a part 112, a cohesive description of the traffic lane course can be derived”).
As to claim 13 Biess discloses an apparatus further comprising, wherein each of the objects include a position of the object relative to the vehicle(Paragraph 25 “The predetermined measure will likely be the relative velocity between the particular object and the ego-vehicle 38, although other measures, such as acceleration between the detected object and the ego-vehicle 38, distance between the detected object and the ego-vehicle 38, non-relative measures such as weather and road conditions, etc., may also be employed.”). 
As to claim 19 the claim is interpreted and rejected as in claim 16.
As to claim 20 the claim is interpreted and rejected as in claim 17.
As to claim 21 the claim is interpreted and rejected as in claim 17.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Biess (US 2015/0046078) in view of Buchner (US 2017/0101097), Thomas (US 2017/0025017), and Suzuki (US 2017/0336629) as applied to claim 1 above, and in further view of Schiffmann (US 2010/0076684)
As to claim 9 Schiffmann teaches an apparatus further comprising, wherein each of the ROI left lane and the ROI right lane are a replication of the ROI ego lane with a respective lateral offset from the ROI ego lane (Paragraph 12 “The reference numeral 14 generally designates a curved roadway divided into three lanes 14a, 14b, 14c by a model of their respective lane centers 38a, 38b, 38c. In the illustration, the host vehicle 10 is traveling with a lateral offset from the host's ego lane center 38b, and another vehicle 24 preceding the host vehicle 10 is traveling in the lane 14c to the right of the host's ego lane 14b”). It would have been obvious to one of ordinary skill to determine the lane markings of the left and right lanes for the purpose of determining which lanes the vehicles are traveling in in order to improve safety.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Biess (US 2015/0046078) in view of Buchner (US 2017/0101097), Thomas (US 2017/0025017), and Suzuki (US 2017/0336629) as applied to claim 1 above, and in further view of Kuehnle (US 2014/0177914)
As to claim 11 Kuehnle teaches an apparatus further comprising, wherein the apparatus is further configured to establish the ROI on the basis of a vehicle parameter in the event that no lane markings are identified (Paragraph 40 “The system may further detect road edges when lane markings are not present, using road edge information instead of lane markings, to aid guiding the vehicle down the road.”). It would have been obvious to one of ordinary skill to modify Biess to include the teachings of establishing region of interest when no lane markings are identified for the purpose of guiding the vehicle safely along the path.
As to claim 12 Kuehnle teaches an apparatus further comprising, wherein the vehicle parameter includes at least one of a vehicle velocity, a steering angle, and a yaw rate (Paragraph 43 “The lane departure detector 9 preferably receives vehicle speed, lane marking position, curvature information, and yaw angle information, on a regular basis, to determine position of the vehicle 1 in relation to markings 8R, 8L. The markings 8R, 8L may include lane markings, road boundaries, etc.”). 

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Biess (US 2015/0046078) in view of Buchner (US 2017/0101097) , and Masui (US 2018/0001894), and Suzuki (US 2017/0336629)
As to claim 14 Biess discloses a method for a motor vehicle driver assistance system, the method comprising the steps of:
generating a list of objects, each of the objects being located in a vicinity of the vehicle, each of the objects having been identified using data from at least one object sensor on the vehicle(Paragraph 24 “Each static or dynamic object detected by the ego-vehicle 38 using the sensors 12 and/or the communications system 14 within a predetermined range will be assigned a virtual dynamic safety shield (DSS), where the DSS encodes information about the object as being a potential threat to the ego-vehicle 38”); 
establishing a region of interest ("ROI") on the basis of at least one detected lane marking, wherein establishing the ROI includes: 
generating an ROI ego lane, the vehicle being located in the ROI ego lane; generating an ROI left lane on a left side of the ROI ego lane (Figure 2-3, Paragraph 29 “FIG. 3 is an illustration of such an internal grid model 60. In the model 60, the lanes 32, 34 and 36 are represented by a row 62 of cells 64. The ego-vehicle 38 is represented by box 66 and the action grid 40 is represented by boundary 68 covering seven of the cells 64 along the direction of travel of the vehicle 38 and three of the cells 64 in the transverse direction across the lanes 32, 34 and 36, where the box 66 is at the center of the boundary 68. Areas 70 and 72 in the model 60 represent being off of the roadway, and are shaded dark to represent a high threat level of the vehicle 38 going off the road. The position of the vehicles 46, 48 and 50 at a certain point in time are illustrated by boxes 74, 76 and 78, respectively, and are also shaded dark indicating the threat level of the ego-vehicle 38 being in the same cell 64 as one of the vehicles 46, 48 and 50”); and 
generating an ROI right lane on a right side of the ROI ego lane (Figure 2 “46”, Paragraph 29 “FIG. 3 is an illustration of such an internal grid model 60. In the model 60, the lanes 32, 34 and 36 are represented by a row 62 of cells 64. The ego-vehicle 38 is represented by box 66 and the action grid 40 is represented by boundary 68 covering seven of the cells 64 along the direction of travel of the vehicle 38 and three of the cells 64 in the transverse direction across the lanes 32, 34 and 36, where the box 66 is at the center of the boundary 68. ….The position of the vehicles 46, 48 and 50 at a certain point in time are illustrated by boxes 74, 76 and 78, respectively, and are also shaded dark indicating the threat level of the ego-vehicle 38 being in the same cell 64 as one of the vehicles 46, 48 and 50”)
assign at least one of the objects to one of the ROI ego lane, the ROI left lane, and the ROI right lane (Paragraph 24 “In this illustration, a vehicle 46 is traveling in the lane 32 ahead of the ego-vehicle 38, a vehicle 48 is traveling in the center lane 34 in front of the ego-vehicle 38, and a vehicle 50 is traveling in the lane 36 behind the ego-vehicle 38. Each of the vehicles 46, 48 and 50 is detected by the ego-vehicle 38 and is assigned a DSS 52”).
Biess does not explicitly disclose searching for lane markings on a road on which the vehicle travels using data from at least one lane marking sensor on the vehicle.
Buchner teaches search for lane markings on a road on which the vehicle travels using data from at least one lane marking sensor on the vehicle (Paragraph 19 “In a first embodiment of the method for producing a surround model, sensor data of at least one sensor system are received. Based on the sensor data, objects, free-space boundaries and roadway limitations are determined. And, the lane is determined based on the determined objects, free-space boundaries and roadway limitations.”)
It would have been obvious to one of ordinary skill to modify Biess to include the teachings of detecting lane markings using a sensor for the purpose of detecting lanes on the roadway in order to determine surroundings around the vehicle.
Biess does not explicitly disclose detecting a lane-changing object as an object having crossed a road marking between two of the ROI left lane, the ROI ego lane, and the ROI right lane for a length of time exceeding a predetermined lane-change threshold.
Masui teaches detecting a lane-changing object as an object having crossed a road marking between two of the ROI left lane, the ROI ego lane, and the ROI right lane for a length of time exceeding a predetermined lane-change threshold(Paragraph 32 “In this way, as illustrated in FIG. 2 (A), the cutting-in/deviation determination unit 12 determines that the forward vehicle 51 is a cutting-in vehicle to the own lane 63 when an amount of time series change of the white line cross over amount VL is a positive value (an amount of change .DELTA.VL per unit time is a positive value) and the white line cross over amount VL is larger than a first threshold value TH1.”)
It would have been obvious to one of ordinary skill to modify Biess to include the teachings of detecting a lane-changing object for the purpose of improving safety by detecting the surroundings of the vehicle.
Biess teaches wherein the VIO candidate list contains a closest object to the vehicle in each of a plurality of regions(Paragraph 31 “The highest negative values in the boxes 94 represent the darkest shaded boxes 76 and the perceived exact location of the object in that shield, and thus, represent the highest threat. It is noted that this is by way of a non-limiting example in that this may be an approximate position of the object. The value of the weight decreases (becomes less negative) within the shield 52 as the distance from the center of the shield 52 increases.”). 
However the examiner would like to introduce a new reference for further clarification.
Suzuki teaches generating a Very Important Object (“VIO”) candidate list as a subset of the list of objects, the VIO candidate list including at least one object chosen from the assigned objects, the VIO candidate list including a closet object to the vehicle in each of the plurality of regions. (Paragraph 106 “Further, a display updating frequency of the travel route can be changed based on a priority level of an object, and the display or non-display of the diamond mark 530 and the dot line 540 can be selected based on the priority level of the object. The priority level of the object can be determined by, for example, using an acceleration level of the object. Specifically, when acceleration information of the object is acquired from the external information acquisition unit 800 (e.g., stereo camera), an acceleration vector of the object is detected, in which when the acceleration vector of the object crosses the autonomous traveling route and the traveling direction of the vehicle 900, the priority level is set higher, and when the acceleration vector of the object is small (e.g., object is standing still), the priority level is set lower. Then, the graphically displayable information can be changed based on whether the priority level of object is equal to or greater that a threshold. A description is given of a process of changing the graphically displayable information based on the priority level of an object with reference to FIG. 10.”)
It would have been obvious to one of ordinary skill to modify Biess to include the teachings of a VIO object list of objects purpose of determining which objects that are around the object are critical to avoid collisions between the vehicle and the object.

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Biess (US 2015/0046078) in view of Buchner (US 2017/0101097), Masui (US 2018/0001894), and Suzuki (US 2017/0336629) as applied to claim 14 above, and in further view of Thomas (US 2017/0025017)
As to claim 15 Biess discloses a method further comprising:
assigning at least one of the objects to one of the ROI ego lane, the ROI left lane, or the ROI right lane (Paragraph 24)
Thomas teaches Generating a stationary Very Important Object (“VIO”) list as a subset of the list of the objects, the stationary VIO list including least one object chosen from the assigned objects and which is stationary(Paragraph 36-37).
It would have been obvious to one of ordinary skill to modify Biess to include the teachings of the VIO candidate list as a subset of the list for the purpose of recognizing high priority objects in the scene
As to claim 16 Biess in view of Buchner, Masui and Thomas teaches a method further comprising:
assigning the at least one object on the VIO candidate list with a candidate type based on a relative location of the at least one object relative to the vehicle (Thomas Paragraph 37).
As to claim 17 Biess in view of Buchner and Thomas teaches a method wherein assigning the at least one object on the VIO candidate list with the candidate type further comprises assigning the candidate type as one of :
front, being a closest object assigned to the ROI ego lane and located in front of the vehicle (Thomas Figure 2),
Ahead being an object assigned to the ROI ego lane and located in front of a front object,
Behind, being a closest object assigned to the ROI ego lane and located behind of the vehicle, 
Front-left, being a closest object assigned to the ROI left lane and located in front of the vehicle,
Front-right, being a closest object assigned to the ROI right lane and located in front of the vehicle,
Rear-left, being a closes object assigned to the ROI left lane and located behind the vehicle, and
Rear-right, being a closest object assigned to the ROI right lane and located behind the vehicle.
As to claim 18 Biess discloses a method further comprising assigning a vehicle type to the at least one object on the VIO candidate list (Paragraph 23).

Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Biess (US 2015/0046078) in view of Buchner (US 2017/0101097), Thomas (US 2017/0025017), and Suzuki (US 2017/0336629) as applied to claim 1 above, and in further view of Masui (US 2018/0001894)
As to claim 22 discloses an apparatus further comprising the apparatus being configured to detect a lane-changing object as an object having crossed a road marking between two of the ROI left lane, the ROI ego lane, and the ROI right lane for a length of time exceeding a predetermined lane-change threshold(Paragraph 32).
It would have been obvious to one of ordinary skill to modify Biess to include the teachings of detecting a lane-changing object for the purpose of improving safety by detecting the surroundings of the vehicle.

Response to Arguments
Applicant's arguments filed 3/21/2022 have been fully considered but they are not persuasive. 
On page 10 of the applicants arguments applicants argue that Biess does not disclose “wherein the VIO candidate list contains a closest object to the vehicle in each of the plurality of regions”
The examiner respectfully disagrees with the applicants arguments.  The applicant is reminded that the examiner interprets the claim with the broadest reasonable interpretation. Suzuki teaches of using an external information acquisition unit to acquire information of objects and environmental information of the surroundings of the vehicle (Paragraph 60 “The acquired external information can further include information related to external conditions of the vehicle 900 that is estimated from the environmental information, traffic information, and position information or the like. In this description, the object means an object existing in the surroundings of the mobile apparatus such as the vehicle 900. For example, the object means one or more moving objects such as other vehicles and pedestrians in the surroundings of the vehicle 900, and still objects such as traffic signs, trees, and walls.”).  Thus as can be seen in Suzuki the environmental information of all the objects is obtained and used in navigating the autonomous vehicle.  Suzuki teaches wherein the VIO candidate list contains a closest object to the vehicle in each of a plurality of regions (Paragraph 106 “Further, a display updating frequency of the travel route can be changed based on a priority level of an object, and the display or non-display of the diamond mark 530 and the dot line 540 can be selected based on the priority level of the object. The priority level of the object can be determined by, for example, using an acceleration level of the object. Specifically, when acceleration information of the object is acquired from the external information acquisition unit 800 (e.g., stereo camera), an acceleration vector of the object is detected, in which when the acceleration vector of the object crosses the autonomous traveling route and the traveling direction of the vehicle 900, the priority level is set higher, and when the acceleration vector of the object is small (e.g., object is standing still), the priority level is set lower. Then, the graphically displayable information can be changed based on whether the priority level of object is equal to or greater that a threshold. A description is given of a process of changing the graphically displayable information based on the priority level of an object with reference to FIG. 10.”).  Using the acceleration vector the system determines if the object will come into contact with the vehicle.  If the acceleration vector crosses the autonomous traveling route in the traveling direction of the vehicle the priority level is set higher versus fi the object is just standing still.  Figure 8 and 9 show the case of objects within the vicinity of the vehicle.  In Figure 9 the vehicle identifies two objects 510 and 550 and determines that they system cannot evade them and therefore the autonomous vehicle will automatically stop.  The regions here are the various lanes the ego lane and the adjacent lane and the objects are prioritized as objects being the closest objects to the vehicle in each of the plurality of lanes.  
On page 12 of the applicants arguments applicants arguments regarding claim 14 see examiners arguments and office action above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/           Primary Examiner, Art Unit 3668                                                                                                                                                                                             
6/3/2022